Citation Nr: 0114448	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 10 percent disabling.

2. Entitlement to a compensable evaluation for otitis 
externa.

3. Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from January 1944 to May 1946 and 
from September 1948 to May 1950.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Service medical records show that the veteran was treated for 
acute infectious hepatitis in late 1945.  In May 1946 the RO 
granted service connection for hepatitis, and he has had a 
noncompensable evaluation for it ever since.

In his September 1999 claim for increased ratings, the 
veteran said he received all his medical treatment at the VA 
hospital in Cincinnati, Ohio.  When examined by VA in October 
1999, pertinent diagnoses included acute hepatitis without 
evidence for further sequelae, likely hepatitis A; mild 
gastroesophageal reflux disease controlled with over the 
counter medication; and intermittent otitis externa with no 
evidence of active disease.  Chronic eczema, tinea cruris and 
rosacea were also diagnosed; and undated photographs of the 
affected areas are of record.

At the veteran's July 2000 personal hearing at the RO, his 
service representative said that the veteran sought a 
compensable evaluation for "the service-connected middle ear 
condition" and that "[s]ervice-connected benefits [were] 
established...for Hepatitis C".  However, this is an 
inaccurate description of the veteran's service-connected 
disabilities.  Rather, the veteran is service-connected for 
otitis externa (inflammation of the external auditory canal), 
not for a middle ear condition, or otitis media as his ear 
disorder has been referred to by his representative.  
Further, the veteran was treated for acute infectious 
hepatitis in service, not for Hepatitis C. There is no 
current medical evidence of record that the veteran has any 
form of hepatitis, or any residuals thereof, and service 
connection is not in effect for Hepatitis C.  In April 1972 
service connection was denied for a post operative ulcer 
condition and that decision was never appealed.  

At his July 2000 personal hearing at the RO, in contrast to 
what he said in his claim, the veteran testified that Dr. 
Kaminski, his family physician, provided all his treatment 
for his gastrointestinal symptoms and hepatitis, and that Dr. 
Early, another private physician, had prescribed topical 
medication for his skin disability.  He indicated that Dr. 
Early had died but that he would get the records from his 
office.  VA outpatient treatment records, dated from 
September 1997 to June 1999, reveal that the veteran was 
regularly seen in the dermatology clinic.  However, treatment 
records from Dr. Kaminski dated only through November 1997 
are associated with the claims file and the Board believes 
that efforts should be made to obtain the physician's more 
recent treatment records of the veteran.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Moreover, it is unclear if Dr. Kaminski's office 
records may describe complaints and treatment regarding the 
veteran's other service-connected disabilities.  As such, in 
the interest of fairness, the Board believes it should delay 
appellate consideration of all the veteran's claims until Dr. 
Kaminski's records are reviewed.

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims that he currently has 
manifestations of disability which can 
be attributed to his service connected 
conditions.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file.  In any 
event, the RO should request all 
treatment records for the veteran, 
since November 1997, from his private 
physician, Dr. Nancy K. Kaminski.  
Copies of record requests and 
responses should be associated with 
the claims file.

2. Thereafter, the RO should review the 
record and determine if the new 
medical evidence necessitates further 
evidentiary development, including 
further VA examinations to assess the 
current severity and manifestations of 
his service-connected hepatitis, 
otitis externa and dermatitis.  If so, 
the RO should schedule the veteran for 
new VA examinations.

3. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
November 2000.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





